Mr. Justice Green
delivered the opinion of the court,
In the case of Rogers v. Burns, 3 Casey, on p. 528, we said: “ But the court below allowed interest on the judgment for costs. By the common law of England this is not allowed: 14 Viner’s Abr. 457; Sweatland v. Squire, Id. 458 ; Butler v. Burk, 2 Salk. 623 ; 3 Jacob’s Law Dic., tit. Interest. In Pennsylvania the same rule prevails, and the statute allowing interest on judgments is held to apply to the debt alone and not to the costs : 2 Dall. 105, note; McCausland’s Adm’rs v. Bell, 9 S. & R. 390.”
In Baum v. Reed, 24 P. F. Smith, on p. 322, we said: “ It is certainly the settled general rule in this state that costs do not bear interest. The best evidence of this is the universal practice of *483endorsing executions. On the fi. fa. or other writ, the debt is stated, followed by the date from which interest is to be computed, and then come the costs without rate of interest. Such is the mode of endorsement, no matter how many years have elapsed from the entry of judgment. Even after, a.revival of the judgment, the same practice is pursued, the first costs being marked as on the original, and the second as on 'the scire facias.”
We see no reason for changing the rule thus laid down. We understand it to be the uniform practice'in all parts of the state not to allow interest on costs to the officers to whom they are due. There is no statute, course of decision or practice authorizing or justifying such allowance, nor is -interest a natural or necessary incident to costs in any view of the subject. Of course we except from these remarks the case of an actual payment of costs by a party. There interest may be allowed as on money paid and expended. But that is not this case. This is an ordinary case of a claim by a sheriff for costs due him for services in a cause. The court below allowed interest on the costs, and in this there was error.
Judgment reversed, and judgment is entered here on the case stated in favor of the plaintiff for $24.21.